Citation Nr: 1027882	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  07-24 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman

INTRODUCTION

The Veteran had active service from April 1981 until March 1982.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville 
Tennessee.

The issues of: (1) whether there was clear and 
unmistakable error (CUE) in the RO decision issued in 
October 2006 denying the Veteran's application to reopen a 
claim of entitlement to service connection for 
schizophrenia; (2) entitlement to service connection for 
residuals of yellow jaundice and; (3) whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a bilateral knee 
disorder have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking to reopen a claim of entitlement to 
service connection for schizophrenia.  As provided for by the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

In a statement of March 2007, the Veteran indicated that he had 
"social security medical records since 1983."  The U.S. Court 
of Appeals for Veterans Claims (Court) has held that, where VA 
has notice that the veteran is receiving disability benefits from 
the Social Security Administration (SSA), and that records from 
that agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, and 
the supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 
Vet. App. 67 (1996).

In this case, the Veteran has identified potentially relevant SSA 
records and there is no indication that an attempt has been 
undertaken to acquire such records.

Accordingly, the case is REMANDED for the following action:

1.  An attempt should be made to acquire Social 
Security Administration records pertaining to 
treatment of the Veteran's mental disorder.  If a 
negative response is received, the Veteran is to be 
notified and given an opportunity to submit any 
relevant documentation in his possession.  Once 
acquired, these records are to be associated with 
the Veteran's claims file.

2.  After completion of the above, the Ro should 
review the expanded record and determine if the 
benefit sought may be granted.  The Veteran should 
be provided a supplemental statement of the case 
and be afforded an opportunity to respond.   
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



